Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00060-CV

                            IN RE Carol KENDALL and Belinda Sanchez

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 11, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 5, 2015, relators Carol Kendall and Belinda Sanchez filed a petition for writ

of mandamus complaining of the trial court’s order permitting pre-suit depositions. See TEX. R.

CIV. P. 202. Relators also filed a motion for emergency relief seeking a temporary stay of the

depositions scheduled for the following week. The court granted a temporary stay of the scheduled

depositions and requested a response to the petition. Having considered relators’ petition for writ

of mandamus and the response filed on behalf of the real party in interest the court is of the opinion

that relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM



1
 This proceeding arises out of Cause No. 2014CI19450, styled In re Cynthia Mason, pending in the 224th Judicial
District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.